247 S.E.2d 310 (1978)
38 N.C. App. 68
STATE of North Carolina
v.
Forrest Lee FATE alias Raymond Sharpe.
No. 787SC345.
Court of Appeals of North Carolina.
September 19, 1978.
*311 Atty. Gen. Rufus L. Edmisten by John R. B. Matthis, Sp. Deputy Atty. Gen., and Alan S. Hirsch, Asst. Atty. Gen., Raleigh, for the State.
Farris, Thomas & Farris, P. A., by Robert A. Farris, Wilson, for defendant-appellant.
ARNOLD, Judge.

I.
The defendant first assigns as error the denial of his motion for dismissal for failure to provide a speedy trial. Defendant was picked up in New York on 4 February 1977, and returned to North Carolina for trial on 28 September 1977. As defendant testified on cross-examination, "I have *312 been in jail since February 4th. That was not because of this case." Defendant made no written request for final disposition of the indictment, as required by the Interstate Agreement on Detainers, N.C.G.S. § 15A-761, Art. III(a). There is no showing in the record that had there been a hearing on the merits of the motion defendant could have shown wilfulness, neglect or prejudice in the delay, as he is required to do. 3 Strong's N.C. Index 3d, Constitutional Law § 52.
Defendant's incarceration on other offenses during the delay, while not mitigating against his right to a speedy trial, State v. Frank, 284 N.C. 137, 200 S.E.2d 169 (1973), is an indication of lack of prejudice. State v. Smith, 270 N.C. 289, 154 S.E.2d 92 (1967). In the absence of a motion for speedy trial, and the lack of any showing of prejudice or purposeful delay, this Court has repeatedly held that the right to a speedy trial has not been denied. See, e. g., State v. Weddington, 28 N.C.App. 269, 220 S.E.2d 853 (1976); State v. Baysinger, 28 N.C.App. 300, 220 S.E.2d 831 (1976); State v. Jackson, 27 N.C.App. 675, 219 S.E.2d 816 (1975). We find no error in the denial of the motion.

II.
The defendant next contends that the trial judge should not have allowed Esther Vinson to identify him in court. He appears to argue both that the pretrial identification was tainted and that there was no basis other than the photographs for the in-court identification. We disagree on both points.
The due process test for pretrial identification procedures is whether the total circumstances were so unnecessarily suggestive as to offend fundamental standards of justice. State v. Henderson, 285 N.C. 1, 203 S.E.2d 10 (1974), modified on other grounds, 428 U.S. 902, 96 S.Ct. 3202, 49 L.Ed.2d 1205 (1976); 4 Strong's N.C. Index 3d, Criminal Law § 66.3. Our Supreme Court has held that it is not improper for the police to submit to the victim of an armed robbery 7 or 8 photographs that generally fit the victim's description of the robber, State v. McPherson, 276 N.C. 482, 172 S.E.2d 50 (1970), as was done in this case. Photo identifications prior to trial repeatedly have been found not suggestive where, as here, a number of similar photographs were given in a group to the victim for her inspection. State v. Accor, 277 N.C. 65, 175 S.E.2d 583 (1970); State v. Jacobs, 277 N.C. 151, 176 S.E.2d 744 (1970); State v. Johnson, 20 N.C.App. 53, 200 S.E.2d 395 (1973), app. dismissed 284 N.C. 620, 202 S.E.2d 276 (1974); State v. Bumper, 5 N.C. App. 528, 169 S.E.2d 65, aff'd 275 N.C. 670, 170 S.E.2d 457 (1969). Defendant suggests that the time between the robbery and the photo identification was impermissibly long, but in State v. McKeithan, 293 N.C. 722, 239 S.E.2d 254 (1977), the court did not suggest that the month that passed between the crime and the witness's identification of the defendant's photo was long enough to make the identification violative of due process. Neither do we find that the six week period here made the identification procedure impermissibly suggestive.
Even if the pretrial identification had been impermissibly suggestive, there is sufficient evidence in the record to support a finding that Ms. Vinson's in-court identification of defendant had an independent basis. "An in-court identification is competent, even if the pretrial . . . identification procedures were improper, where the in-court identification . . . is based on the witness' observations at the time and scene of the crime." 4 Strong's N.C. Index 3d, Criminal Law § 66.14. When asked "Then are you basing your identification here in court today on what happened in January at the Holiday Inn and nothing else at all?" Ms. Vinson testified, "That's right." In addition, there was testimony that Ms. Vinson stood face to face with the robber for at least a minute in a brightly-lighted place, and that the robber's face was uncovered except for dark glasses. Ms. Vinson testified that she had no doubt of the correctness of her identification. "Where there is a reasonable possibility of observation sufficient to permit subsequent *313 identification, the credibility of the witness's identification of the defendant is for the jury. . . ." 4 Strong's N.C. Index 3d, Criminal Law § 66.1. The judge did not err in allowing the in-court identification.
Nor is there merit to defendant's contention that Esther Vinson identified the defendant merely because he was seated next to defense counsel. "Defendant's contention that a robbery victim came to the courtroom mentally preconditioned to identify as the robbers whoever might be the defendants on trial . . . has been held without merit." 4 Strong's N.C. Index 3d, Criminal Law § 66, citing State v. Tyson, 278 N.C. 491, 180 S.E.2d 1 (1971).

III.
Defendant's assertion that his motion for arrest of judgment' should have been allowed for fatal variance between the indictment and the evidence is answered by State v. Johnson: "[A]n indictment for robbery need not specify the person who owned the property taken." Supra 20 N.C. App. at 55, 200 S.E.2d at 396. There was no fatal variance when the indictment charged robbery of the Holiday Inn and the evidence showed robbery of both the Holiday Inn and Ms. Vinson.

IV.
Next the defendant argues that it was error to admit the testimony of a rebuttal witness who was acquainted with a juror, and whose name had not been given to the defense prior to trial. The contention is that the defense was deprived of an opportunity to question prospective jurors about any relationship with the witness and determine whether such a relationship would affect the weight given by the jury to the witness's testimony. However, as the State points out, when the fact that one juror was known to the witness came out on the final question in cross-examination, the defense neither moved to strike the witness's testimony nor requested a voir dire to determine the relationship between the juror and the witness. The defense has not shown any prejudice on the part of the juror, nor asked at the appropriate time to investigate the possibility of such prejudice. In addition, the witness's testimony went only to a peripheral matter and not to the robbery with which defendant was charged. In light of these facts we find the defendant's argument without merit.

V.
The defendant assigns error to a number of phrases in the charge to the jury. We will deal only with the judge's statement of the possible verdicts, that is: "[Y]ou may return a verdict of guilty of robbery with a firearm, as charged; or, you may return a verdict of guilty." On being corrected by the District Attorney, the judge then corrected himself, saying: "I beg your pardon. You may return a verdict of guilty, number one, or, you may return a verdict of not guilty, number two, one of those two possible verdicts." Defense counsel argues that this misstatement of the possible outcomes was irreparably prejudicial. We disagree. The judge immediately corrected himself when his error was pointed out, and then stated correctly the two possible verdicts. It is absolutely unreasonable to infer that the jurors failed to understand that "not guilty" was a possible verdict in this criminal trial.

VI.
Finally, we deal with defendant's contention that the trial court accepted a jury verdict that was not unanimous. The record shows that after the jury's verdict was returned, defense counsel asked that the jury be polled. Carney Lee Roberson was the first juror questioned, as follows:
"CLERK: Do you find the defendant, Forrest Lee Fate, guilty of the charge of robbery with a firearm?
"A. Yes.
"CLERK: Is this your verdict?
"A. (No response)
"CLERK: Do you still assent thereto?
"A. (No response)
"CLERK: Do you still say this is your verdict?
"A. Yes."

*314 The defendant argues that the trial judge should have inquired into the juror's failure to answer the second and third questions. We note that defendant could at that time have asked the judge to inquire further. We find it is sufficient that the juror twice answered that the guilty verdict was his verdict. In numerous North Carolina cases variant answers by jurors to the clerk's questions when polling have been found to be no error. See Nolan v. Boulware, 21 N.C.App. 347, 204 S.E.2d 701, cert. denied 285 N.C. 590, 206 S.E.2d 863 (1974); 4 Strong's N.C. Index 3d, Criminal Law § 126.1. The important thing is that all jurors clearly indicate their assent to the verdict, and Roberson did so here.

VII.
Having also found no merit in defendant's other assignments of error, we find that defendant received a fair trial and the judgment of the trial court is upheld.
No error.
BROCK, C. J., and MARTIN, J., concur.